RUARK, Judge.
I concur in the result. I believe the appellants are barred by estoppel and laches.
I am dubious of the statement in the opinion in reference to the admissibility of acts of the appellants after May 1950 (when the first proceedings to attack the incorporation were commenced). It seems to me that if the parties participated in the government of the city after the proceeding in 1950 such acts might under certain circumstances be admissible to show estoppel.
I am also dubious of the statement to the effect that assignment number 9 presented nothing for review. I do not see how, in a court tried case, the appellant can conveniently raise the question of weight of the evidence without making the assignment general unless he burdens his points with what would amount almost to a review of the whole evidence.